Citation Nr: 0808722	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  07-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date prior to June 22, 1999 for 
the grant of service connection for dysthymic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 until 
January 1975 and from July 1976 until December 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 decision from the 
Appeals Management Center and an October 2006 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.

In March 2008, the Board granted the veteran's motion to 
advance this case on the Board's docket due to financial 
hardship. 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran was honorably discharged from active military 
service in December 1977.

2.  On June 22, 1999, many years after service, the RO 
received a VA form 21-526 in which the veteran claimed 
service connection for neurosis.  

3.  There is no evidence that constitutes a pending formal or 
informal request for entitlement to service connection prior 
to June 22, 1999.  

4.  By a rating decision of April 2006, the RO granted 
service connection for dysthymic disorder and assigned a 70 
percent rating, effective June 22, 1999.





CONCLUSION OF LAW

The criteria for an effective date prior to June 22, 1999, 
for the grant of service connection for dysthymic disorder 
have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 
3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records, records 
from the Social Security Administration and VA examination 
reports.  The veteran submitted private medical records in 
connection with his claim.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Additionally, in the present case, it 
is the law, and not the underlying facts or development of 
the facts that is dispositive.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Earlier Effective Date for a Grant of Service Connection

The veteran seeks an effective date prior to June 22, 1999 
for the grant of service connection for dysthymic disorder.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the evidence 
does not support the veteran's contention, and the appeal 
will be denied - no formal or informal claim of service 
connection for dysthymic disorder was received prior to June 
1999.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a). The statutory provision is implemented 
by regulation which provides that the effective date for an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 C.F.R. 
§ 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
the release, if application therefore is received within one 
year from such date of discharge or release. See 38 C.F.R. 
§ 3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a veteran who is disabled as a result of a 
disease or injury incurred or aggravated in the line of duty 
in active service). Moreover, the implementing regulation 
provides that the effective date for an award of direct 
service connection will be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after service separation; otherwise 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155.  The mere 
presence of medical evidence of a disability does not 
constitute a claim; rather, the veteran must assert a claim 
either expressly or impliedly. VA is not required to conjure 
up issues not raised by the claimant. Brannon v. West, 12 
Vet. App. 32, 35 (1998).

The veteran was discharged from service in December 1977.  
The veteran did not apply for service connection for any 
disability directly after his separation.  Nor is there any 
indication the veteran submitted an application for service 
connection for any disability within one year of his December 
1977 separation from service.  Therefore, an effective date 
of the day following discharge from service is not warranted.

As the claim was not received within a year after separation 
from service, it is the date of the receipt of the claim or 
the date entitlement arose which controls.  The veteran's 
first application for service connection for any type of 
psychiatric disorder was received by the RO on June 22, 1999.  
This claim for neurosis was initially denied in December 1999 
and the veteran timely appealed the decision.  However, in a 
July 2000 statement, the veteran withdrew his appeal.  
38 C.F.R. § 20.202.  No additional appeal was filed and the 
December 1999 rating decision became final.  38 C.F.R. 
§ 20.1103. 

The veteran next applied for service connection for major 
depressive disorder in June 2003.  A September 2003 rating 
decision denied the claim for major depressive disorder and 
the veteran timely appealed.  After a July 2005 Board remand, 
an April 2006 rating decision granted service connection for 
dysthymic disorder.  A 70 percent evaluation was assigned 
pursuant to 38 C.F.R. § 4.130 and an effective date of June 
22, 1999 was assigned.  

The effective date of the award of an evaluation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for an increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Thus, as the December 
1999 rating was final, the date of the claim to reopen was 
June 2003.  See Ephraim v. Brown, 82 F.3d 399 (1996) 
(Observing that "a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, can not 
be the same claim when it has not been previously 
considered).  Entitlement to the benefit arose in January 
2004, the date of a letter from a private physician which 
first related the veteran's psychiatric condition to service.  
Significantly, neither date would avail the veteran of an 
effective date prior to that already assigned.

Notwithstanding the above, the Board notes that there were no 
informal claims expressing an intent to apply for service 
connection for a psychiatric disorder prior to June 22, 1999 
in accordance with 38 C.F.R. § 3.155.  To the extent that the 
veteran was treated for dysthymic disorder, or any other 
psychiatric disorder, prior to the effective date assigned, 
the Board notes that the date of a treatment record, prior to 
the filing of a claim for service connection, does not 
properly govern the effective date of the award of service 
connection and compensation.  Dates of treatment records do 
not constitute informal claims when service connection has 
not yet been established. See 38 C.F.R. § 3.157; Lalonde v. 
West, 12 Vet. App. 377 (1999).

The veteran contends that he was so mentally incapacitated 
that he was unable to file a claim directly after his 
discharge from service.  Even assuming, without deciding, 
that the veteran was physically and mentally incapacitated 
during the period in question, no statute, regulation or 
binding court precedent allows for "equitable tolling" of a 
period for filing an initial claim for compensation.  In 
Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit held 
that, in certain circumstances, "mental illness may justify 
the tolling of [38 U.S.C. § ] 7266(a)'s 120-day period for 
appeal." Barrett, 363 F.3d at 1320.  However, the holding in 
Barrett applies to an appeal period, not an initial request 
for compensation.  As noted above, VA is not required to 
conjure up issues not raised by the claimant. Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  Without an application 
within the year following the veteran's separation from 
service, an effective date of the day following the day of 
discharge is not warranted.

In the present case, the RO has granted benefits as of the 
date the veteran filed his first claim for any type of 
psychiatric disorder.  In this case, there simply is no legal 
authority for the Board to assign an earlier effective date.  
While the Board sympathizes with the veteran's position, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been 
observed that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress." Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  Accordingly, 
the claim for an effective date prior to June 22, 1999 is 
denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

An effective date prior to June 22, 1999 for the grant of 
service connection and compensation for dysthymic disorder is 
denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


